Case 7:20-cv-01399-NSR Document 1-47 Filed 02/18/20 Page 1 of 14




                   EXHIBIT TT
FILED: ROCKLAND COUNTY CLERK 09/06/2019 01:17 PM                             INDEX NO. 034514/2019
                Case
NYSCEF DOC. NO. 29     7:20-cv-01399-NSR Document 1-47 Filed 02/18/20 Page 2 of 14
                                                                      RECEIVED  NYSCEF: 09/06/2019




                                              1 of 13
FILED: ROCKLAND COUNTY CLERK 09/06/2019 01:17 PM                             INDEX NO. 034514/2019
                Case
NYSCEF DOC. NO. 29     7:20-cv-01399-NSR Document 1-47 Filed 02/18/20 Page 3 of 14
                                                                      RECEIVED  NYSCEF: 09/06/2019




                                              2 of 13
FILED: ROCKLAND COUNTY CLERK 09/06/2019 01:17 PM                             INDEX NO. 034514/2019
                Case
NYSCEF DOC. NO. 29     7:20-cv-01399-NSR Document 1-47 Filed 02/18/20 Page 4 of 14
                                                                      RECEIVED  NYSCEF: 09/06/2019




                                              3 of 13
FILED: ROCKLAND COUNTY CLERK 09/06/2019 01:17 PM                             INDEX NO. 034514/2019
                Case
NYSCEF DOC. NO. 29     7:20-cv-01399-NSR Document 1-47 Filed 02/18/20 Page 5 of 14
                                                                      RECEIVED  NYSCEF: 09/06/2019




                                              4 of 13
FILED: ROCKLAND COUNTY CLERK 09/06/2019 01:17 PM                             INDEX NO. 034514/2019
                Case
NYSCEF DOC. NO. 29     7:20-cv-01399-NSR Document 1-47 Filed 02/18/20 Page 6 of 14
                                                                      RECEIVED  NYSCEF: 09/06/2019




                                              5 of 13
FILED: ROCKLAND COUNTY CLERK 09/06/2019 01:17 PM                             INDEX NO. 034514/2019
                Case
NYSCEF DOC. NO. 29     7:20-cv-01399-NSR Document 1-47 Filed 02/18/20 Page 7 of 14
                                                                      RECEIVED  NYSCEF: 09/06/2019




                                              6 of 13
FILED: ROCKLAND COUNTY CLERK 09/06/2019 01:17 PM                             INDEX NO. 034514/2019
                Case
NYSCEF DOC. NO. 29     7:20-cv-01399-NSR Document 1-47 Filed 02/18/20 Page 8 of 14
                                                                      RECEIVED  NYSCEF: 09/06/2019




                                              7 of 13
FILED: ROCKLAND COUNTY CLERK 09/06/2019 01:17 PM                             INDEX NO. 034514/2019
                Case
NYSCEF DOC. NO. 29     7:20-cv-01399-NSR Document 1-47 Filed 02/18/20 Page 9 of 14
                                                                      RECEIVED  NYSCEF: 09/06/2019




                                              8 of 13
FILED: ROCKLAND COUNTY CLERK 09/06/2019 01:17 PM                              INDEX NO. 034514/2019
NYSCEF DOC. NO. Case
                29     7:20-cv-01399-NSR Document 1-47 Filed 02/18/20 Page 10 of NYSCEF:
                                                                       RECEIVED  14      09/06/2019




                                               9 of 13
FILED: ROCKLAND COUNTY CLERK 09/06/2019 01:17 PM                              INDEX NO. 034514/2019
NYSCEF DOC. NO. Case
                29     7:20-cv-01399-NSR Document 1-47 Filed 02/18/20 Page 11 of NYSCEF:
                                                                       RECEIVED  14      09/06/2019




                                              10 of 13
FILED: ROCKLAND COUNTY CLERK 09/06/2019 01:17 PM                              INDEX NO. 034514/2019
NYSCEF DOC. NO. Case
                29     7:20-cv-01399-NSR Document 1-47 Filed 02/18/20 Page 12 of NYSCEF:
                                                                       RECEIVED  14      09/06/2019




                                              11 of 13
FILED: ROCKLAND COUNTY CLERK 09/06/2019 01:17 PM                              INDEX NO. 034514/2019
NYSCEF DOC. NO. Case
                29     7:20-cv-01399-NSR Document 1-47 Filed 02/18/20 Page 13 of NYSCEF:
                                                                       RECEIVED  14      09/06/2019




                                              12 of 13
FILED: ROCKLAND COUNTY CLERK 09/06/2019 01:17 PM                              INDEX NO. 034514/2019
NYSCEF DOC. NO. Case
                29     7:20-cv-01399-NSR Document 1-47 Filed 02/18/20 Page 14 of NYSCEF:
                                                                       RECEIVED  14      09/06/2019




                                              13 of 13
